262 F.3d 1033 (9th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.TANH HUU LAM, ORDER AND Defendant-Appellant.
No. 99-10463
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted October 30, 2000--San Francisco, CaliforniaFiled June 4, 2001Amended August 22, 2001

Judy Clarke, Executive Director, Federal Defenders of Eastern Washington and Idaho, Spokane, Washington; Quin Denver, Federal Defender, Mary French, Asst. Federal Defender, John P. Balazs, Asst. Federal Defender, Sacramento, California, for the defendant-appellant.
Paul L. Seave, United States Attorney, Kenneth J. Melikian, Assistant United States Attorney, R. Stephen Lapham, Assistant United States Attorney, Sacramento, California, for the plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of California, William Shubb, District Judge, Presiding, D.C. No. CR-97-0054-WBS
Before: Betty B. Fletcher, Diarmuid F. O'Scannlain and Ronald M. Gould, Circuit Judges.

ORDER

1
The panel unanimously votes to deny the petition for rehearing except that it directs that two corrections pointed out in the petition be made:


2
At slip op. 6888, the first sentence in the second full paragraph is deleted and the following substituted in its stead:


3
"Lam was retried on the same indictment. The Government on December 18, 1998 filed a notice of intent to seek the death penalty."


4
At slip op. 6893, delete the text of footnote 7 and place in its stead:


5
"Staniels was appointed counsel from the Federal Defenders Office of the Eastern District of California."


6
The clerk is directed to re-file the opinion with the indicated corrections.


7
Judges O'Scannlain and Gould vote to deny the petition for rehearing en banc and Judge B. Fletcher so recommends.


8
The petition for rehearing and rehearing en banc has been circulated to the full court and no active member of the court has voted for rehearing.


9
The petition for rehearing en banc is denied.